AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I                                                                                       EAs~,FILED
                                                                                                                          ,~rsmmr         COURT
                                                                                                                                         T lilltANSAS




                                                           Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )
                                  v.                                      )
            MANUEL RAUL RODARTE-JURADO                                    )
                                                                                  Case Number: 4:19-cr-00649-JM-1
                                                                          )
                                                                          )       USM Number: 32897-009
                                                                          )
                                                                          )        Chris A. Tarver
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           Count 1 of Information
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
8 U.S.C. § 1326(a)                Reentry of removed alien, a Class E felony                                9/23/2019                1




       The defendant is sentenced as provided in pages 2 through         _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)             -------- D
               - - - - N/A                                  is     Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                          1/7/2020




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                         Name and Title of Judge



                                                                         0ate         \    7
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                      Judgment-Page   _2_ of           4
 DEFENDANT: MANUEL RAUL RODARTE-JURADO
 CASE NUMBER: 4:19-cr-00649-JM-1
                                                            PROBATION
 You are hereby sentenced to probation for a tenn of:
      FIVE (5) YEARS




                                                     MANDATORY CONDITIONS
 1. You must not commit another federal, state or local crime.
 2. You must not unlawfully possess a controlled substance.
 3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as detennined by the court.
           D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4. Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7. D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                  Judgment-Page -~3__ of _ _ _4~--

DEFENDANT: MANUELRAULRODARTE~URADO
CASE NUMBER: 4:19-cr-00649-JM-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.     You must report to the probation office in the federal judicial district where you are authoriz.ed to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authori7.ed to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 48 - Probation
                                                                                            Judgment-Page    4     of   -~4__
DEFENDANT: MANUEL RAUL RODARTE-JURADO
CASE NUMBER: 4:19-cr-00649-JM-1

                                                ADDITIONAL PROBATION TERMS
 14) If the defendant is deported, he must not illegally return to the United States during his term of probation. If he does
 return illegally, it will be considered a violation of his probation.
